Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,888,657. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same medical device. The current application has a broader claim. 




Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-11 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. (US 2008/0319376 (provided in the IDS)) and in view of Dala-Krishna (US 2008/0312536 (provided in the IDS)). 

3.	Addressing claims 1, 15 and 20, Wilson discloses an ultrasound catheter comprising:
an elongate tubular body having a distal portion and a proximal portion (see Fig. 1);
a plurality of ultrasound radiating elements disposed within the distal portion and a lumen formed within the elongate tubular body, wherein the lumen includes a plurality of ports on the distal portion of the elongate tubular body configured to allow fluid to flow therethrough (see Figs. 5-6, 7-8, 9B-A and 16A-C, elements 40 is transducer elements; element 58a-f are ports for fluid).
an ultrasound catheter comprising: an elongate tubular body having a distal portion and a proximal portion (see Fig. 1); 
an ultrasound radiating element disposed within the distal portion and a lumen formed within the elongate tubular body, wherein the lumen includes a plurality of longitudinal gaps in the outer surface of the elongate tubular body configured to allow fluid to flow therethrough (see Figs. 5-6, 7-8, 9B-A and 16A-C, elements 40 is transducer elements; element 58a-f and 414 are ports for fluid; 414 are plurality of longitudinal gaps).
an ultrasound catheter comprising: an elongate tubular body having a distal portion and a proximal portion (see Fig. 1);
an ultrasound radiating element disposed within the distal portion and a lumen formed within the elongate tubular body, wherein the lumen includes a plurality of longitudinal openings the elongate tubular body configured to allow fluid to flow therethrough, the longitudinal openings extending distal and proximal of the window (see Figs. 5-6, 7-8, 9B-A and 16A-C, elements 40 is transducer elements; element 58a-f and 414 are ports for fluid; 414 are plurality of longitudinal openings).

Wilson does not explicitly disclose each ultrasound radiating element positioned within a window on an outer surface of the elongate tubular body. Dana-Krishna discloses each ultrasound radiating element positioned within a window on an outer surface of the elongate tubular body (see Figs. 3, 4C, abstract and [0066-0067]; each element 326 in a window 332a). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wilson to have each ultrasound radiating element positioned within a window on an outer surface of the elongate tubular body as taught by Dala-Krishna because this allow the element to irradiate tissue with ultrasound. 

4.	Addressing claims 2-11 and 16-19, Wilson discloses:
regarding claim 2, an electrical connector on the proximal portion of the elongate tubular body (see Figs. 1 and 5; element 100 control box (electrical connector)).
regarding claim 3, wherein wires connect the electrical connector to the ultrasound radiating elements in the elongate tubular body, wherein the wires are embedded within the elongate tubular body (see Figs. 5-6; wires 108 and 110 are embedded within the elongate tubular body 35 and 12).
regarding claim 4, comprising a proximal port co-linear with the lumen (see Fig. 1, port 46 at the proximal end to receive fluid).
regarding claim 5, a proximal port that opens on the outer surface of the elongate tubular body in the proximal portion, wherein the proximal port is substantially perpendicular to a longitudinal axis of the elongate tubular body (see Fig. 1, port at the proximal end to receive fluid; open at the end/outer surface to receive fluid; different arrangement is a designer choice that only require routine skill in the art (see applicant’s Figs. 7A-8B; different location arrangement of proximal port); In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)).
regarding claim 6, the ultrasonic radiating elements are potted in epoxy (see [0058] and Fig. 9A-B; transducer 42 potted in epoxy 43).
regarding claim 7, wherein the ultrasound radiating elements are suspended in a fluid (see Figs. 9A-10; transducer 42 with its cover 34 suspended in a fluid lumen 44; Dala Krishna’s Figs. 3, 4C, abstract and [0066-0067]).
regarding claim 8, wherein the plurality of ports comprise longitudinal openings in the distal portion of the elongate tubular body (see Figs. 16A-C).
regarding claim 9, wherein the longitudinal openings extend distal and proximal of the windows (see Figs. 16A-C).
regarding claim 10, wherein the longitudinal openings are gaps in an external surface of the distal portion of the elongate tubular body (see Figs. 9A-10 and 16A-C).
regarding claim 11, wherein the gaps are spaced apart equally around a circumference of the elongate tubular body (see Figs. 9A-B).
regarding 16, wherein the plurality of longitudinal gaps are in the distal portion of the elongate tubular body (see Figs. 9A-10 and 16A-C. 
regarding claim 17, wherein the longitudinal gaps extend distal and proximal of the window (see Figs. 16A-C).
regarding claim 18, wherein the gaps are spaced apart equally around a circumference of the elongate tubular body (see Figs. 9A-B).
regarding claim 19, a proximal port that opens on the outer surface of the elongate tubular body in the proximal portion, wherein the proximal port is substantially perpendicular to a longitudinal axis of the elongate tubular body (see Fig. 1, port at the proximal end to receive fluid; open at the end/outer surface to receive fluid; different arrangement is a designer choice that only require routine skill in the art (see applicant’s Figs. 7A-8B; different location arrangement of proximal port); In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)).

5.	Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. (US 2008/0319376 (provided in the IDS)), in view of Dala-Krishna (US 2008/0312536 (provided in the IDS)) and further in view of Abrahamson et al. (US 2005/0215942 (provided in the IDS)). 

6.	Addressing claims 12-14, Wilson does not disclose wherein the elongate tubular body comprises a metal extrusion surrounded by a sleeve; wherein the metal extrusion is a spiral extrusion and wherein the metal extrusion includes the distal portion containing the plurality of ports. In the same field of endeavor, Abrahamson discloses wherein the elongate tubular body comprises a metal extrusion surrounded by a sleeve (see Figs. 2A-B, 6-8, [0069], [0080] and [0096-0098]; sleeve 130 and braided extrusion 340); wherein the metal extrusion is a spiral extrusion (see Figs. 6-8 and [0096-0098]; 340 is spiral) and wherein the metal extrusion includes the distal portion containing the plurality of ports (see Fig. 2A; element 114 is the port; Wilson discloses multiple ports at distal end). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wilson by Abrahamson because this improves flexibility, kink, buckle resistance and to aid the positioning of the distal end within the treatment site (see [0039] and [0075]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793